UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 13, 2015 The Pulse Network, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-54741 (Commission File Number) 45-4798356 (IRS Employer Identification No.) 10 Oceana Way Norwood, Massachusetts 02062 (Address of principal executive offices)(Zip Code) (781) 821-6600 Registrant’s telephone number, including area code (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02 Unregistered Sales of Equity Securities. On August 3, 2015, The Pulse Network, Inc., a Nevada corporation (the “Company”), offered and sold an aggregate of 7,692,308 shares of common stock to Stephen Saber, Nicholas Saber and John Saber, the Company’s three officers and directors, at a purchase price of $0.0065 per share, for an aggregate of $50,000. In the offering, Stephen Saber, the Company’s Chief Executive Officer and a Director, purchased 2,952,857 shares for $20,670; Nicholas Saber, the Company’s President, Secretary, Treasurer and a Director, purchased 2,095,000 shares for $14,665; and John Saber, the Company’s Chief Information Officer and a Director, purchased 2,095,000 shares for $14,665. The offering was made pursuant to the exemption from registration afforded by Section 4(a)(2) of the Securities Act of 1933, as amended, in a non-public offering to three sophisticated offerees who had access to registration-type of information. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. The Pulse Network, Inc.(Registrant) Date: August 13, 2015 By: /s/ Stephen Saber Name: Stephen Saber Title: Chief Executive Officer 3
